DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first flexible and the second flexible foil each comprise a photopolymer”. The Examiner finds that there is support that the first flexible foil comprises a polymer, as it is stated that “the hologram is especially designed as a photopolymer in the form a first flexible foil” in the prior art. The Examiner finds that such structure in the current application can be inferred as it effectively uses a hologram in the same way. 
However, there is no support that the second flexible foil, which is recited as having “at least one light source is integrated or on which the at least one light source is arranged”. There is no recitation that the second flexible foil is a photopolymer. The only requirement in the disclosure is that the second flexible foil be flexible, and be able to support or integrate light sources. 
Claims 2-12 are rejected based on their dependence from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “wherein the first flexible foil and the second flexible foil each comprise a photopolymer”. A photopolymer is a “light activated resin that changes its properties when exposed to light… these changes are often manifested structurally, for example hardening of the material occurs as a result…” 
The Examiner is unclear what the properties and the functions of the photopolymer in the current application are. A common understanding would be that the flexible foils are applied, and then cured to harden. However, such structure would result in the first and second foils NOT being flexible foils after the photopolymer is cured. 
Additionally, it is unclear if the recitation of a photopolymer is directed towards a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113 
Claims 2-12 are rejected based on their dependence from claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. 9,644,813) in view of Danner (U.S. 10,632,901) and Gervay (U.S. 5,073,462).
Regarding claim 1, Yang teaches a lighting device, in particular a lighting device for a vehicle (flexible device, see col. 11 lines 20-35), comprising 
at least one light source (light emitting unit 130) from which light is emitted during operation of the lighting device, 
a first flexible foil (optical member 210) through which the light emanating from the at least one light source passes at least partially, the first foil (210) influencing the light passing through in such a way that directed light emerges from the first foil (see col 6 lines 65-67, also can be light guide, prism sheet, etc), characterized in that the lighting device comprises a second flexible foil (flexible pcb 110) into which the at least one light source (130) is integrated or on which the at least one light source is arranged.  
Danner teaches that the first flexible foil is a photopolymer (see col. 7 lines 53-58). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a photopolymer as taught by Danner as the first flexible foil as taught by Yang as photopolymers are well known in the art of optics to be easily manufactured and suitable for optical implementations. 
Gervay teaches that the second flexible foil is a photopolymer (see background, summary of the invention). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a photopolymer as taught by Gervay in the second flexible foil of Yang as photopolymers are well known for their use in circuit boards and other conducting substrates, “The photopolymerizable compositions of the present invention are particularly suitable in formation of multilayer circuit boards”. 
Regarding claim 2, Yang teaches that the lighting device comprises a plurality of light sources (130) integrated into the second foil or arranged on the second foil (see fig. 1).  
Regarding claim 3, Yang teaches that the at least one light source (130) is designed as a light-emitting diode (LED).  
Regarding claim 4, Yang teaches that contact elements (circuit pattern) for making electrical contact with the at least one light source are arranged on the second foil (see col. 4 lines 2-6)  
Regarding claim 5, Yang teaches that the first foil and the second foil are arranged parallel to one another (see fig. 1).  
Regarding claim 6, Yang teaches that the lighting device comprises a spacer (adhereing pattern 220, reflector 120) arranged between the first and second foils, the spacer also being flexible (entire device is flexible).  
Regarding claim 7, Yang teaches that the spacer is designed as a frame or as a transparent plastic component (refractive index, allows light to interact with reflector, see col. 6 lines 55-65).
The Examiner also notes that Yang teaches different shapes for the adhereing pattern.  
Regarding claim 11, Yang teaches that the lighting device is waterproof (all layers embedded in resin).  
Regarding claim 12, Yang teaches that the first foil (210) influences the light passing therethrough in such a way that a light distribution is generated which corresponds to the application purpose of the lighting device (diffused or directed, light guide).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Danner and Gervay, further in view of Matsui (U.S. 2003/0072153).
Regarding claim 8, Yang does not teach that the lighting device comprises means for dissipating the heat generated by the at least one light source, the means being arranged on the side of the second foil facing away from the first foil.  
Matsui teaches that the lighting device comprises means for dissipating the heat generated by the at least one light source, the means being arranged on the side of the second foil facing away from the first foil (thermal adhesive see p. 0037 “adhesive sheet with heat conductivity).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a heat dissipating adhesive as taught by Masui to enable better heat dissipation from the light sources of Yang, resulting in a longer life for the light sources and better reliability by preventing overheating.
Regarding claim 9, Matsui further teaches that the means for dissipating the heat generated by the at least one light source are in the form of a heat-conducting paste (thermal adhesive).  
Regarding claim 10, Yang does not teach that the lighting device comprises adhesive means which enable the lighting device to be fastened to a surface, the adhesive means being arranged in particular on the side of the second foil facing away from the first foil.
Matsui teaches   that the lighting device comprises adhesive means which enable the lighting device to be fastened to a surface, the adhesive means being arranged in particular on the side of the second foil facing away from the first foil (adhesive 22, enables lighting device attached to pillar 23).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an adhesive as taught by Matsui to attach the lighting device of Yang to a structure, as such would enable additional uses of the lighting structure and increase the functionality of the structure of Yang by being attached to various surfaces and flexing or being contoured to match said surfaces. 
The Examiner notes that attaching flexible lighting structures to surfaces via adhesive is well known in the art of lighting.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shy (U.S. 2003/0147253).
Alternatively, regarding claim 11, Yang does not explicitly teach that the lighting device is waterproof.
Shy teaches that the lighting device is waterproof (watertight see p. 0029). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have made the lighting structure of Yang waterproof as taught by Shy to prevent damage to the internal components of Yang. 
The Examiner further notes that it is well known in the art of exterior lighting to waterproof lighting devices to prevent damage to circuitry and diodes.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner further notes that the amended limitations have unclear support in the disclosure. Furthermore, there is no indicated criticality of function for the photopolymer as claimed. The Examiner suggests pointing to the support in the disclosure to overcome the 112(a) rejection and to further indicate the purpose of the photopolymer. 
The Examiner also notes that the use of photopolymers is well established in the art of optics and circuit boards for LEDs, and as such the Examiner finds that they would have been obvious to have used in the prior art.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875